Citation Nr: 1228349	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an appendiceal cancer (claimed as goblet cell carcinoma with peritoneal and possible lymphovascular invasion), including as due to herbicide exposure.

2.  Entitlement to service connection for a hypoechoic lesion of the stomach claimed as stromal tumor, cancer of the intestines, including as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1971, including service in Vietnam, but his service was under other than honorable conditions.  In a July 2000 administrative decision, the RO found that his service was honorable for VA purposes and was not a bar to VA benefits.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Portland, Oregon.  In an April 2006 rating decision, the RO denied service connection for goblet cell carcinoma with perineural and possible lymphovascular invasion.  In an August 2008 rating decision, the RO denied service connection for a small hypoechoic lesion in the antrum of the stomach claimed as stromal tumor, cancer of the intestines in the pyloric region.

As support for his claim, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board, i.e., a Travel Board hearing.  A transcript of this hearing is of record.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In order to address the complex medical issues in this case, the Board requested two expert medical opinions from oncology specialists in the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2011).  The Board received an opinion from a specialist in oncology medicine in November 2011, and received a second opinion from a different oncology specialist in March 2012.  The Board then sent the Veteran and his representative copies of these opinions in May 2012 for their review and response.  See 38 C.F.R. § 20.903.  Additional written argument was received from the Veteran's representative in July 2012.

The issue of service connection for a hypoechoic lesion of the stomach claimed as stromal tumor, cancer of the intestines, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, exposure to an herbicide agent (the dioxin in Agent Orange) is presumed.

2.  The Veteran's appendiceal cancer (claimed as goblet cell carcinoma with peritoneal and possible lymphovascular invasion) developed many years after his military service, not during or even within one year of his discharge, and the most probative (meaning competent and credible) medical and other evidence indicates this cancer was unrelated to his service, including especially to his presumed exposure to herbicides during his tour in Vietnam.

CONCLUSION OF LAW

The Veteran's appendiceal cancer (claimed as goblet cell carcinoma with peritoneal and possible lymphovascular invasion) was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred, including as a result of his presumed exposure to herbicides (Agent Orange) in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a February 2006letter was sent to the Veteran prior to the April 2006 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate this claim for service connection, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was advised, as well, of the downstream disability rating and effective date elements of this claim in the letter.  See Dingess/Hartman, supra.   

The claim was subsequently readjudicated in a December 2009 SSOC.  See Mayfield and Prickett, supra.

So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, service personnel records, private medical records, VA medical records, and medical treatise evidence submitted by the Veteran.  There are also medical nexus opinions on file addressing the etiology of his goblet cell carcinoma, including a November 2011 and March 2012 expert medical opinions by VA oncology medicine specialists with VHA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The Veteran also testified in support of his claim at a June 2011 hearing before the undersigned Judge.  38 C.F.R. § 20.704(a).  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for goblet cell carcinoma and appendiceal tumor.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he incurred goblet cell carcinoid of the appendix with perineural and possibly lymphovascular invasion due to Agent Orange (herbicide) exposure during his service in Vietnam.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Malignant tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange:  Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  hypertension, cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses), cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder and bile ducts), and pancreatic cancer), bone and joint cancer, melanoma, non-melanoma skin cancer (basal cell and squamous cell), breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate), urinary bladder cancer, renal cancer (kidney and renal pelvis), cancers of brain and nervous system (including eye), endocrine cancers (including thyroid and thymus), leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia), cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption), reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia)), neurobehavioral disorders (cognitive and neuropsychiatric), neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease), chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy), respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung), gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers), immune system disorders (immune suppression, allergy, and autoimmunity), circulatory disorders (other than ischemic heart disease), endometriosis, effects on thyroid homeostasis, hearing loss, eye problems; and bone conditions.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158   (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Turning now to the facts of this particular case.  As already conceded by the RO, the Veteran's exposure to Agent Orange has been presumed based on information in his service personnel records confirming he served in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2(f).

The Veteran contends he incurred goblet cell carcinoid and signet ring cell cancer of the appendix due to his military service and, specifically, as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam. 

The medical evidence on file demonstrates that in October 2005, the Veteran was diagnosed with acute appendicitis, and underwent an appendectomy.  Medical records dated in October and November 2005 reflect a diagnosis of goblet cell carcinoid of the appendix.  A November 2005 private pathology report from Oregon Health and Science University (OHSU) regarding his appendix tissue reflects a diagnosis of goblet cell carcinoid, acute appendicitis, and periappendicitis.  In March 2012, a VHA oncologist diagnosed a history of localized goblet cell carcinoma of the appendix.

Therefore, there is competent medical evidence establishing that the Veteran has had a current diagnosis of goblet cell carcinoma during the pendency of this appeal.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So resolution of his appeal turns on whether any current goblet cell carcinoma/appendiceal cancer, including residuals thereof, is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service treatment records are entirely negative for cancer, including cancer or carcinoid of the appendix.  On separation medical examination in July 1971, the Veteran's abdomen and viscera were listed as normal.  In a July 1971 report of medical history, he denied a history of stomach, liver, or intestinal trouble, appendicitis, and tumor, growth, cyst or cancer.

Post-service medical records are negative for cancer until 1998, when the Veteran was diagnosed with adenocarcinoma of the prostate, and underwent a radical prostatectomy.  Service connection was subsequently granted for prostate cancer on a presumptive basis under 38 C.F.R. § 3.309(e) based on presumed herbicide exposure in service.

In October 2005, the Veteran was diagnosed with acute appendicitis, and underwent an appendectomy.  A November 2005 private pathology report from OHSU regarding his appendix tissue reflects a diagnosis of goblet cell carcinoid, acute appendicitis, and periappendicitis.  An October 2005 oncology clinic note from OHSU reflects a diagnosis of goblet cell carcinoid with perineural and possibly lymphovascular invasion.  A right hemicolectomy was recommended.  A December 2005 pathology report from the MD Anderson Cancer Center (MDACC) at the University of Texas reflects a diagnosis of goblet cell carcinoid, with focal areas of individual signet ring cells, suggesting the presence of a mixed poorly differentiated signet ring cell adenocarcinoma component in this tumor.  The pathologist also found no definitive lymphovascular invasion, and also diagnosed acute appendicitis.  Private medical records from MDACC reflect that in February 2006, the Veteran underwent abdominal surgery, including right hemicolectomy.  The discharge diagnoses were goblet cell carcinoma of the appendix, and resolved postoperative paralytic ileus.

A March 2006 letter from the Veteran's private urologist, B.A.L., MD, reflects that he had remained free of prostate cancer since his prostatectomy.  A February 2008 VA genitourinary examination found no evidence of recurrence of prostate cancer.  A February 2008 bone scan performed by Providence Health Services showed no scintigraphic evidence of metastatic disease to the skeleton.

In November 2007, the Veteran submitted a medical journal article regarding goblet cell carcinoid (GCC) of the appendix, which indicated that this condition is a rare neoplasm that shares histological features of both adenocarcinoma and carcinoid tumor, and although its malignant potential remained unclear, GCCs are more aggressive than conventional carcinoid.  The Veteran also submitted an executive summary from the World Health Organization (WHO) reflecting that dioxin is a carcinogen and also produces endocrine disruption.

An April 2007 private medical record from P.F.B., MD, the physician treating the Veteran's cardiac condition, reflects that the Veteran reported that he had had PET scans and various CAT scans which did not show any recurrence of his cancer of the appendix.

In his January 2010 substantive appeal (VA Form 9), the Veteran asserted that current science shows that a number of gastrointestinal tract cancers are the result of herbicide exposure, and that his goblet cell carcinoma was likely due to his herbicide exposure in Vietnam.  He stated that studies of goblet cell carcinoma had not been done because it was a very rare condition, and that it was wrong to exclude this condition from service connection status simply because no studies have been done on it.

In a June 2011 summary of his medical history, the Veteran reported that he underwent a computed tomography (CT) scan to follow-up his history of goblet cell cancer, but this study was negative, as was a PET scan in December 2008.  He submitted internet printouts from a non-profit organization regarding appendix cancer.  

At his June 2011 Board hearing, he and his representative essentially contended that his goblet cell carcinoma was due to herbicide exposure because he had been exposed to Agent Orange and it was an extremely rare disease.  The Veteran asserted that goblet cell carcinoid and signet ring cell adenocarcinoma were both cancers of the neuroendocrine system, and that dioxins are a known endocrine disruptor.

In a November 2011 VHA medical expert opinion, a surgical oncologist stated that he had reviewed the Veteran's records.  He indicated that there was no high-level body of scientific evidence that he was aware of to link the Veteran's goblet cell carcinoma, hypoechoic antral lesion of the stomach and/or appendiceal tumor to in-service exposure.  He stated, "As such, I opine with less than 50-50 degree of probability that these three factors are associated with his in-service exposure."

In a March 2012 VHA medical expert opinion, another medical oncologist stated that he had reviewed the Veteran's claims file.  He stated that the Veteran had a history of localized goblet cell carcinoma of the appendix for which he had undergone a curative right hemicolectomy.  He stated, "Goblet cell carcinoid of the appendix are rare neoplasms that have features of neuroendocrine and mucinous cancers.  They have a potential for metastatic spread.  They are classified by WHO as carcinomas based on their cell of origin.  They do not classify as sarcomas."  He stated that after reviewing the claims file, he had the following opinion:

In my opinion, I do not think that the Veteran's goblet cell carcinoma is at least as likely as not, related to his herbicide exposure.  I am basing this opinion on the fact that as of present, goblet cell carcinoma of the appendix is not listed as a condition associated with herbicide exposure in the VA list of conditions associated with herbicides.  

The March 2012 VHA medical oncologist also provided a list of medical references he had used in formulating his medical opinion.

The Board notes that goblet cell carcinoma, signet ring cell adenocarcinoma, and appendix cancer are not among the listed conditions subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, there is no evidence that a malignant tumor of the appendix was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is also not warranted under 38 C.F.R. § 3.309(a).  

But this only precludes presumptive service connection, not also the possibility of the Veteran establishing this necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are no relevant post-service medical records regarding appendiceal cancer until 2005, so for more than 30 years after the Veteran's separation from service.  The evidence does not reflect, and the Veteran does not contend, that he had continuous appendix symptoms from service until 2005.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). And there is no competent medical evidence of record linking the goblet cell carcinoma/appendiceal cancer to service or herbicide exposure in service.

The only evidence of record supporting the notion that the Veteran's goblet cell carcinoma and appendiceal tumor is related to his military service, including to his presumed exposure to Agent Orange in Vietnam during the Vietnam era, comes from the Veteran personally by way of statements he has made in support of his claim.  The Veteran is only competent to describe symptoms of his disability; he is not competent to link his goblet cell carcinoma/appendiceal tumor to service (to include herbicide exposure in service), as this disease is not the type of condition that is readily amenable to lay diagnosis, much less probative comment regarding its etiology.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

The Board notes that the Veteran has submitted various medical articles, internet articles, and treatise evidence, in an attempt to establish a medical nexus between service and his appendiceal tumor.  This evidence does not indicate such a link.  Moreover, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228   (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, there is no such supporting competent medical opinion, let alone relying on or agreeing with the submitted medical literature to etiologically link the Veteran's appendiceal cancer to his herbicide exposure in service.

The Board obtained VHA medical opinions in November 2011 and March 2012.  Both physicians opined that the goblet cell carcinoma was not likely related to herbicide exposure in service.  Both examiners reviewed the Veteran's claims file in its entirety, and the March 2012 physician provided the underlying medical rationale for his opinion, based on his review of the Veteran's medical records, claims file, and relevant medical literature.

Therefore, in weighing the Veteran's lay assertions against the service treatment records, the Secretary's Notice, and the VA medical opinions, the Board finds the latter are more probative of the determinative issue of causation.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.). 

As there is no evidence in the service treatment records to support direct causation, no manifestation of the cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection due to the Veteran's Vietnam service, the Board finds that the weight of the evidence is against linking his goblet cell carcinoma/ appendiceal cancer to his military service. 

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's goblet cell carcinoma developed many years after service, and that this appendiceal cancer was not caused by any incident of his service - including his presumed exposure to herbicides (the dioxin in Agent Orange).  Thus, there is no basis for granting service connection for this disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for appendiceal cancer/goblet cell carcinoma with peritoneal and possible lymphovascular invasion, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for goblet cell carcinoma/appendiceal tumor is denied.


REMAND

Unfortunately, the Veteran's claim for service connection for a hypoechoic lesion of the stomach (claimed as stromal tumor, cancer of the intestines), including as due to herbicide exposure, must be remanded for additional development.

In particular, the Board notes that this issue presents a crucial question of whether the nodule found in the pylorus during the Veteran's February 2006 abdominal surgery is a gastrointestinal stromal tumor (GIST).  There is conflicting medical  evidence on this point.  

The February 2006 operative report noted that during surgery for the appendiceal tumor, a mass was palpated in the pylorus.  An endoscopic ultrasound showed a 7-8 millimeter mass in the pylorus.  The endoscopic findings were that there was a subtle nodule in the antrum, just on the pyloric ring.  The endoscopic impression was hypoechoic round lesion in the antrum that was consistent with a stromal tumor arising from the muscularis propria, with a size of about 8 millimeters.  The mass was not biopsied or resected due to its small size.  The postoperative diagnosis was smooth muscle tumor of the pylorus.

A July 2008 VA examination was conducted, and the examiner found that the mass in the antrum of the stomach was never diagnosed as cancer, and that the Veteran had never received treatment for the lesion.  The diagnosis was small 8-millimeter hypoechoic lesion found in the antrum of the stomach.  The examiner stated that since no biopsy was done of the lesion, it could not be definitively defined.

In a June 2011 statement, the Veteran reported that he had repeated endoscopies for follow-up of his stromal tumor, in February 2007 and most recently in September 2009.  He also reported an April 2007 CAT scan for this condition.  In this statement and at his June 2011 hearing, the Veteran said  that the September 2009 endoscopy diagnosed malignant GIST.  As noted by the November 2011 and March 2012 VHA oncologists, these studies are not on file.  The March 2012 VHA oncologist specifically stated that his negative medical opinion was provided in the absence of the endoscopy reports, and that it was possible that the lesion could have changed in size and character to a point where it could be more confidently characterized as "neoplatic" (presumably he meant "neoplastic").  The Veteran's representative has requested a remand to obtain these reports, and the Board finds that this must be done.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional information he may be able to provide regarding treatment for his hypoechoic lesion of the stomach (claimed as stromal tumor), to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him from February 2006 to the present.  Make arrangements to obtain all records that he adequately identifies.

In particular, the RO/AMC should attempt to obtain copies of the following private medical records:  reports of February 2007 and September 2009 endoscopies and the report of an April 2007 CAT scan.  The September 2009 endoscopy was reportedly performed by Dr. F. of OHSU.  See the Veteran's June 2011 list of medical treatment.

2.  If additional evidence warrants further development by way of obtaining another opinion, such should be accomplished.

3.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


